Chief Justice Agnew
delivered the opinion of the court,
The learned judge below followed closely the current of. decisions in this state. He hold that for the accuracy and truthfulness of his search and certificate, the prothonotary is responsible to the person for whom it was made and not to others. Commonwealth v. Harmer, 5 Am. Law Reg. N. S. 214 also 6 Phila. R. 90; Houseman v. Girard Loan & Building Association, 31 P. F. Smith 256. The reasons given in Commonwealth v. Harmer, appear to be satisfactory. The officer owes a single duty, which is to him who employs him to search and certify. If a new duty to another arises, it must be because of a new demand and a new privity. If without this new privity, successive liabilities can arise to others, the cause of action necessarily changes, both as to the time of its origin and the measure of the loss; and thus the statutory limitation as to official bonds will be postponed from time to time, and a variable standard of recovery arise with each succeeding claimant who holds the certificate. This is not only harsh and unjust to to the officer, whose liability is thus made to continue onward without new compensation, or a fresh search. A fresh search may reveal the omitted encumbrance and thus give the officer a locus poenitentice, as well as any equivalent compensation for the new risk to be assumed.
The plaintiff in error had the benefit of this view of the law in the charge. But the facts of this case are wholly different from those in the Commonwealth v. Harmer, and take it out of the rule therein stated. Hence the court properly left it to the jury on the facts. The certificate was given, it is true, to Anthony, the borrower of the money from Hauseman, but Beck the agent not relying on it, went with Anthony to the officer, who reaffirmed its correctness. Not content with this, Beck requested a new search which he (the prothonotary) made, and returned the certificate to him, saying again it was correct. Upon this, and at Beck’s request, the prothonotary drew up a judgment-note, which was signed and handed over to be entered and the money then paid by Beck
*19to Anthony. Certainly this was a republication of the certificate made directly to Beck, the agent of the plaintiff; it was a renewal and delivery of the certificate by the prothonotary himself directly to the plaintiff, and therefore there was not only privity but liability to him on part of the officer. He must then respond in damages for his omission, on the principles of Zeigler v. Commonwealth, 2 Jones 228; McCarahan v. Commonwealth, 5 W. & S. 21; and Hauseman v. Girard Loan & Building Association, supra.
Judgment affirmed.